This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 131
In the Matter of Robert Morgan III,
et al.,
            Appellants,
        v.
Bill de Blasio, et al.,
            Respondents.




           James Walsh, for appellants.
           Stanley K. Schlein, for respondent de Blasio.




PER CURIAM:

           Petitioners brought this proceeding to challenge the
Working Families Party’s designation of Bill de Blasio as a
candidate in its primary election for Mayor of the City of New
York.   They contend that the designating petition is defective
because the Executive Board failed to comply with the

                               - 1 -
                                - 2 -                        No. 131

restrictions on designating and nominating candidates provided
for in Election Law § 6-120(3).   Supreme Court denied the
petition and dismissed the proceeding, on the ground that
petitioners had failed to name a necessary party, the Executive
Board of the Working Families Party.    The Appellate Division
unanimously affirmed.   We agree that petitioners' failure to name
as respondent the Executive Board of the Working Families Party
results in dismissal, and we therefore affirm.

            Necessary parties are those "who ought to be parties if
complete relief is to be accorded between the persons who are
parties to the action or who might be inequitably affected by a
judgment in the action" (CPLR 1001[a]).    Appellants rely on
Matter of O’Brien v Seneca County Bd. of Elections (22 AD3d 1036,
1036 [4th Dept 2005]) and Matter of Seaman v Bird (176 AD2d 1061,
1062 [3d Dept 1991]), to argue that, because complete relief
could be obtained from the Board of Elections, the Executive
Board of the Working Families Party is not a necessary party.
Their reliance is misplaced.   Here, where petitioners assert that
the Executive Board's certificate of authorization was invalid
under Election Law § 6-120, the Executive Board of the Working
Families Party was a necessary party because a judgment on this
issue could inequitably affect its interests.    To the extent that
there are other decisions to the contrary, they should not be
followed.



                                - 2 -
                                  - 3 -                           No. 131

            Accordingly, the order of the Appellate Division should
be affirmed, without costs.

*   *   *    *    *   *   *   *    *      *   *   *   *   *   *     *   *
Order affirmed, without costs. Opinion Per Curiam. Chief Judge
DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and
Feinman concur.


August 31, 2017




                                  - 3 -